Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chambers, J.), rendered August 12, 2004, convicting him of robbery in the first degree and attemptéd robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court providently exercised its discretion in preclud*971ing defense counsel from eliciting testimony from a defense witness regarding a collateral issue (see People v Petty, 7 NY3d 277, 286 [2006]; People v Aska, 91 NY2d 979, 981 [1998]; People v LaPetina, 34 AD3d 836, 841-842 [2006], affd 9 NY3d 854 [2007]; People v Mason, 256 AD2d 595 [1998]).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Resolution of issues of credibility is primarily a matter to be determined by the jury, which saw and heard the witnesses, and its determination should be accorded great deference on appeal (see People v Romero, 7 NY3d 633, 644-645 [2006]; People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contentions are unpreserved for appellate review. Rivera, J.P., Covello, Balkin and McCarthy, JJ., concur.